                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

       In re:                                          *       Case No. 18-32058
                                                               Chapter 7 Proceeding
       Ashleigh D. Hansen                              *       Judge Mary Ann Whipple
                                                               Adv. Proceeding No. 18-03076
                                                       *
                       Debtor
                                                       *

       Ashleigh D. Hansen                              *

                       Plaintiff                       *
       vs.
                                                       *
       Wells Fargo Bank, N.A.
                                                       *
                       Defendant
                                               *
                     ___________________________________________________

                           RESPONSE TO ORDER TO SHOW CAUSE
                     ___________________________________________________

       Now comes the Plaintiff, Ashleigh D. Hansen (“Plaintiff”), by and through counsel, and

hereby files this Response to the Court’s Order to Show Cause as entered at Docket Number 14.

For this Response, the Plaintiff would state that she and the Defendant, Wells Fargo Bank,

N.A., have entered into a settlement agreement, but that all the terms of the settlement

agreement have yet to be implemented. The Plaintiff, however, anticipates that all the terms of

the settlement agreement will be implemented in the near future.

       WHEREFORE, the Plaintiff would request that this Court permit the Parties an

additional 30 days to implement the settlement agreement, and that the Court either, in its

discretion, set this matter for a further PreTrial or provide that the Parties are to provide a status




                                                      1



  18-03076-maw         Doc 17      FILED 03/11/19         ENTERED 03/11/19 09:36:25           Page 1 of 3
report to the Court within 30 days, and that the Court enter any other relief in favor of the

Plaintiff it deems to be just and equitable.



                                                             Respectfully submitted


                                                             /s/Eric R. Neuman
                                                             Eric R. Neuman (0069794)
                                                             DILLER & RICE
                                                             Attorney for Plaintiff
                                                             1105-1107 Adams Street
                                                             Toledo, Ohio 43604
                                                             Phone: (419) 724-9047
                                                             Fax: (419) 238-4705
                                                             eric@drlawllc.com



                                           CERTIFICATION

              I, Eric R. Neuman, do hereby certify that a copy of the foregoing Response to the
      Court’s Order to show cause was mailed or electronically sent this 9th day of March 2019, to
      the following as indicated.


                                                             /s/Eric R. Neuman
                                                             Eric R. Neuman

      Notice will be electronically mailed to the following:


             Jonathan S. Hawkins jonathan.hawkins@thompsonhine.com,
              ECFDocket@thompsonhine.com;thdaytonecf@thompsonhine.com
             Scott A. King scott.king@thompsonhine.com,
              diane.macleod@thompsonhine.com;diana.davis@thompsonhine.com;EC
              FDocket@thompsonhine.com
             Eric R. Neuman eric@drlawllc.com,
              kim@drlawllc.com;r50765@notify.bestcase.com;Adam@drlawllc.com;
              Ray@drlawllc.com;leanne@drlawllc.com
             United States Trustee (Registered address)@usdoj.gov



                                                     2



  18-03076-maw        Doc 17      FILED 03/11/19         ENTERED 03/11/19 09:36:25         Page 2 of 3
                                         3



18-03076-maw   Doc 17   FILED 03/11/19       ENTERED 03/11/19 09:36:25   Page 3 of 3
